Citation Nr: 1403540	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  05-40 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for generalized arthralgia involving the ankles, the shoulders, the knees, and the hips, to include as due to an undiagnosed illness.

4.  Entitlement to a compensable rating for service-connected post-operative, right inguinal hernia.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had periods of active service from April 1972 to May 1982 and from March 2003 to May 2004.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in December 2004 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at a hearing before personnel at the RO in March 2006, and before the undersigned Acting Veterans Law Judge (AVLJ) in June 2009.  Transcripts from both hearings are of record.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim,  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through September 2013 which were considered by the RO in a September 2013 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA file and all of the documents in the VBMS file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This case was previously before the Board in August 2009 and December 2012, at which times the Board remanded the case for further development.  The Board has previously determined that the August 2009 remand directives were satisfied.  In regard to the December 2012 remand, the Board directed that the Veteran be accorded various VA medical examinations with respect to his current appellate claims.  Such examinations were accomplished in June 2013, and, as detailed below, the Board finds they are adequate for resolution of the service connection and right inguinal hernia claims.  All other development directed by the December 2012 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required with respect to the arthralgia and TDIU claims.  Accordingly, these claims are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The record reflects it is at least as likely as not the Veteran currently has IBS as a result of his active service.

4.  The preponderance of the competent medical and other evidence of record reflects the Veteran does not have peripheral neuropathy of the left upper extremity, and that his impairment of that joint is due to his already service-connected ulnar neuropathy of the left elbow.

5.  The Veteran's service-connected right inguinal hernia does not cause any current impairment, and is without true hernia protrusion; it is not recurrent, nor does he require a truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for IBS are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

2.  The criteria for a grant of service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for a compensable rating for service-connected post-operative, right inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7338 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

By this decision, however, the Board grants service connection for IBS.  As this represents a complete grant of the benefit sought on appeal with respect to this claim, no discussion of VA's duty to notify and assist is necessary.

Regarding the other claims adjudicated by this decision, VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) has indicated that notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant such notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent pre-adjudication notice via letters dated in July 2004, October 2004, January 2005, November 2005, October 2009, and February 2011.  Although all of these letters were clearly not received prior to the initial adjudication of the current appellate claims, they were all received prior to the most recent adjudication below via a September 2013 SSOC.  Such development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Further, these letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine disability rating(s) and effective date(s) once service connection is established for a disability.  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied regarding the peripheral neuropathy and right inguinal hernia claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at March 2006 and June 2009 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indentified outstanding evidence he currently has peripheral neuropathy of the left upper extremity other than the already service-connected ulnar neuropathy of the left elbow; or that he has symptoms of his service-connected right inguinal hernia that is not reflected by the evidence already of record.

With respect to the aforementioned hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the March 2006 RO hearing addressed the generalized arthralgia claim, which is covered in the REMAND portion of the decision below, as well as other claims not currently before the Board.  Simply put, this hearing is not relevant to the claims adjudicated by this decision.

Regarding the June 2009 Board hearing, the Board notes that the undersigned AVLJ accurately identified the current appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2009 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded VA medical examinations regarding this case in 2006, 2007 and 2013 which, as detailed below, included findings relevant to the adjudication of his peripheral neuropathy and right inguinal hernia claims.  VA examiners are presumed qualified to render competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As the findings/opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims file, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examination reports, and the Veteran has not otherwise identified any prejudice therein, nor that his right inguinal hernia has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of these claims.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board also acknowledges that because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) . 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness "without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus. 38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2)  must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section. Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service. There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation. This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease. If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) .

IBS

Regarding the IBS claim, the Board notes that, as detailed above, this condition is recognized as a medically unexplained chronic multisymptom illness presumptively associated with active service in the Southwest Asia theater of operations during the Persian Gulf War.  However, the Veteran's service treatment records show gastrointestinal symptoms which might have warranted a diagnosis of IBS during his military service.  For example, his service treatment records show some complaints of indigestion, abdominal pain, epigastric pain, diarrhea, and gastroenteritis.  In a March 2002 "Report of Medical History" the Veteran complained of "frequent indigestion or heartburn" but denied "stomach, liver, or intestinal trouble."  Also, in September 2003 the Veteran complained of epigastric pain.  Previously, in April 1972 the Veteran complained of gastroenteritis and in August 1975 he complained of abdominal pain and diarrhea.  However, a March 2002 examination shows a normal "G-U system."  

When this case was previously before the Board in December 2012, there was some question as to whether the Veteran had an actual diagnosis of IBS.  For example, the Veteran was accorded a Gulf War Guidelines VA examination in January 2007, at which he reported having diarrhea following meals in Kuwait; described what was a liquid stool following meals 3 to 5 days a week; reported that on these occasions he ran a liquid stool following each meal; and that he had no change in his symptoms and they remained constant from June 2003 until the present time. Following examination the examiner stated the described diarrhea was not typical of IBS.  He stated there was no abdominal pain other than cramps that preceded the diarrhea and there appeared to be some stimulation of the bowel that caused the diarrhea.  It was added that the diarrhea did not sound infectious as it had not changed since 2003.  Notation was made in the Veteran's testing that he had been using amphetamines.  A diagnosis of diarrhea was made.

Despite the foregoing, the Board notes that the Veteran was afforded a VA gastrointestinal examination in June 2013 which shows a diagnosis of IBS.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Therefore, the Board finds the Veteran does currently have IBS for the purposes of this appeal.

The Board further notes that the June 2013 VA examiner opined that the IBS was likely related to the Veteran's Gulf War deployment.  No competent medical evidence is of record which refutes this opinion.  

The Board observes that service connection was denied for IBS by the September 2013 SSOC on the basis that it was not present to a compensable degree.  However, this does not change the fact that the June 2013 VA examiner has an uncontradicted opinion relating such disability to service.  Moreover, the fact that IBS is recognized as being presumptively associated with service in the Southwest Asia Theater of Operations during the Persian Gulf War supports the examiner's opinion.

The Board also notes that there is no affirmative evidence that the IBS was not incurred during active service; nor that it was caused by a supervening condition or event that occurred between the Veteran's period of active service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; nor is there affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.

In addition, the Court noted in Alemany v. Brown, 9 Vet. App. 518 (1996), that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for IBS.

Peripheral Neuropathy

Turning to the Veteran's claim of service connection for peripheral neuropathy of the left upper extremity the Board notes that this claimed condition involves a known clinical diagnosis, and is not otherwise recognized as a condition presumptively associated with service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this claim, and no further consideration is warranted thereof.

With respect to whether service connection is otherwise warranted for peripheral neuropathy of the left upper extremity, the Board notes that the December 2004 rating decision granted service connection for left elbow injury with ulnar peripheral neuropathy.  However, as addressed in the December 2012 remand, while the "ulnar peripheral neuropathy, associated to local trauma to the ulnar nerve at the elbow level" diagnosed during the October 2004 VA examination was assumed to pertain to the left elbow, the October 2004 VA examiner did not specify the extremity involved and did not indicate whether this involved the arm as well as the elbow.  Therefore, the Board remanded the case for clarification of this matter.  

The subsequent June 2013 VA examination concluded, in pertinent part, that the Veteran's upper extremity problems were related to his already service-connected ulnar neuropathy and left shoulder condition.  The Board has already noted that the VA examiner is presumed competent to render competent medical evidence, that the examination was based upon an adequate foundation, that there is no evidence of inaccuracies or prejudice, and there is no competent medical evidence which refutes the findings of this examination.  Consequently, the Board finds this examination to be persuasive and entitled to significant probative value in the adjudication of this case.

The Board also wishes to note that it does not doubt the sincerity of the Veteran's complaints regarding his left upper extremity symptomatology.  However, as he has already been diagnosed with and service connected for one neurologic disability of that extremity, competent medical evidence is required to determine whether he has any other separate and distinct disabilities thereof.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record reflects the Veteran does not have peripheral neuropathy of the left upper extremity, and that his impairment of that joint is due to his already service-connected ulnar neuropathy of the left elbow.  Inasmuch as the record reflects the Veteran does not have the claimed condition, there is no basis to establish service connection to include on a direct, presumptive, or secondary basis.  Further, as the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


II.  Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected right inguinal hernia repair has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7338, which provides that a 0 percent (noncompensable) rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for a small hernia which is postoperative and recurrent, or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent rating is warranted for large post-operative recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible.  The rater will add 10 percent for bilateral involvement, providing the second hernia is compensable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

In this case, the Veteran's service-connected right inguinal hernia does not cause any current impairment, and is without true hernia protrusion; it is not recurrent, nor does he require a truss or belt.  For example, a September 2006 VA medical examination noted the Veteran had right inguinal surgery in 1982, but that there was no recurrence thereof and that the Veteran reported no pain at the repair site.  It was also noted that course since onset had been stable.  Further, no hernia was present on physical examination.  Similarly, no hernia was detected on the January 2007 VA Gulf War Guideline examination.  

The June 2013 VA examination noted that while the Veteran had subjective feeling of pulling in groins, there was no recurrence of hernias.  Further, no hernia was detected on physical examination, nor was there an indication for a supporting belt.  

A thorough review of the other evidence of record does not demonstrate the Veteran has had recurrence of the right inguinal hernia, to include use of a truss or belt.

Although the Board does not dispute the sincerity of the Veteran's current complaints of discomfort, to include at his June 2009 hearing, the fact remains the record does not reflect such complaints were accompanied by true hernia protrusion, nor any of the other criteria for a compensable rating under Diagnostic Code 7338.  Therefore, his complaints appear to be consistent with the criteria for the current noncompensable rating under this Code.  Consequently, his claim for a compensable rating must be denied.

In making the above determination, the Board notes that it took into consideration the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not show any distinctive period(s) where the Veteran met or nearly approximated the criteria for a compensable rating in this case.  Therefore, "staged" rating(s) are not warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board has already determined that the Veteran's complaints of discomfort appear to be consistent with the criteria for the current noncompensable rating under Diagnostic Code 7338.   A thorough review of the record does not indicate any exceptional or unusual criteria not otherwise reflected by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected right inguinal hernia and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the issue of entitlement to a TDIU is already on appeal, and is addressed in the REMAND portion of the decision below.


ORDER

Service connection for IBS is granted.

Service connection for peripheral neuropathy of the left upper extremity is denied.

A compensable rating for service-connected post-operative, right inguinal hernia, is denied.


REMAND

Although the Board regrets the additional delay, further remand is required in this case.

With respect to the generalized arthralgia of the ankles, shoulders, knees, and hips issues, the Board notes that the Veteran's service treatment records show complaints of knee and leg pain as early as March 2003 with general complaints of "joint pain" in April 2003 and specific complaints regarding the knees and elbows in September 2003.  The Veteran filed a claim for service connection for "arthritis" in April 2004, while still on active duty.  He was afforded a VA general examination in October 2004 which was negative for arthritis of the joints but does show a diagnosis of "generalized arthralgia, ankles, shoulders, knees, hips, he states following his immunization with anthrax and smallpox."  Service connection for generalized arthralgia, claimed as arthritis, was denied by rating decision in December 2004.  The claim was denied because, while there is evidence that the Veteran has suffered from joint pain since service, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Unfortunately, the October 2004 VA examiner failed to indicate whether the Veteran had a separate undiagnosed illness manifested by joint pain and, if so, whether this undiagnosed illness is related to the Veteran's military service, to include the complaints of knee and leg pain as early as March 2003 with general complaints of "joint pain" in April 2003 and specific complaints regarding the knees and elbows in September 2003.  Given the above evidence, the Board remanded this claim in December 2012 for a new VA medical examination to resolve the matter.

The subsequent June 2013 VA medical examination determined that the Veteran's complaints were due to degenerative joint disease and not arthralgia.  Further, the examiner stated that the Veteran did not have any undiagnosed illness related to active service.  However, the examiner did not address whether the findings of degenerative joint disease were etiologically linked to the Veteran's military service, to include the in-service complaints noted above.  The Board also notes that the Veteran is already service-connected for disabilities of various joints, to include bilateral elbow injuries with ulnar neuropathy; a cervical spine disorder; left knee bursitis; status-post rotator cuff residuals of the right shoulder; and left hip bursitis.  Nevertheless, it is not clear to what extent the June 2013 findings of degenerative joint disease reflects symptomatology separate and distinct from these already service-connected disabilities.  

In view of the foregoing, the Board must find that the June 2013 VA medical examination is not adequate for resolution of the Veteran's generalized arthralgia claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to obtain a clarifying medical opinion/examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board notes that resolution of the generalized arthralgia claim may impact whether the Veteran is entitled to a TDIU.  Moreover, for the reasons stated above, the Board has determined that service connection is warranted for IBS.  The initial rating and overall impact of this disability on the Veteran's employability may also affect whether he is entitled to a TDIU.  As such, these claims are inextricably intertwined.  However, the Board has already determined that further development is required for the arthralgia claim.  Further, the Board is precluded from assigning an initial rating for this disability.  Consequently, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims has been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA claims file should be made available to the June 2013 examiner for review and clarification of the findings expressed therein.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the findings of degenerative joint disease of various joints was incurred in or otherwise the result of the Veteran's active service, to include the in-service joint complaints documented in his service treatment records.  

Further, the examiner should indicate to what extent the symptomatology of the degenerative joint disease reflects symptomatology that is separate and distinct from already service-connected disabilities, to include the service-connected bilateral elbow injuries with ulnar neuropathy; a cervical spine disorder; left knee bursitis; status-post rotator cuff residuals of the right shoulder; and left hip bursitis.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Assign the initial rating and effective date for the Veteran's now service-connected IBS.

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in September 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


